Citation Nr: 0908241	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for lumbar disc herniation.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right leg radiculopathy.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
February 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, granted an 
increased rating of 10 percent for lumbar disc herniation, 
effective March 2, 2006, and granted service connection for 
right and left leg radiculopathy with assigned 10 percent 
ratings, also effective March 2, 2006.  

In a June 2007 rating decision, the Veteran was awarded an 
increased rating of 20 percent for lumbar spine herniation, 
effective March 2, 2006.  A Veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claims for increased 
evaluations remain before the Board.

In December 2007, the Veteran testified before the 
undersigned at a hearing at the RO.

The Veteran's appeal was previously before the Board in May 
2008, when the Board remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

While the case was in remand status, additional records of 
treatment from the Bedford VA Medical Center (VAMC) were 
associated with the claims folder and the Veteran was 
afforded a VA examination in October 2008 to determine the 
current severity of his lumbar disc herniation and associated 
lower extremity radiculopathy.  

In December 2008, the AMC issued a supplemental statement of 
the case (SSOC).  However, there is no evidence that the 
Veteran's representative, the Massachusetts Department of 
Veterans Services, was provided the opportunity to review the 
evidence added to the record since the May 2008 Board remand 
or to provide argument in response to the December 2008 SSOC. 

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2008).  Therefore, the 
representative should have an opportunity to review the new 
evidence added to the record and provide argument in response 
to the continued denial of entitlement to increased 
evaluations for the Veteran's lumbar disc herniation with 
associated lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following actions:

The AMC or the RO should afford the 
Veteran's representative the opportunity 
to review the claims folder and complete 
VA Form 646 or equivalent, prior to 
recertifying the appeal to the Board.  If 
the representative cannot be contacted, 
the Veteran should be so notified to 
ensure that his due process rights are 
protected. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

